Burks, J.,
concurring:
I concur in the results of the opinion of the court, but not in the unqualified approval of the Gilly Hall Case, 138 Va. 727, 121 S. E. 154.
On the subject of evidence obtained by illegal search and seizure, the rule is different in cases like the instant case from what it is in the illegal search of a dwelling. Carroll v. United States, 267 U. S. 132, 158, 45 S. Ct. 280, 69 L. Ed. 543.
While there is much conflict of authority on the admissibility of evidence obtained by an illegal search and seizure, I think the holding of the Supreme Court of the United States should be followed. I do not think that the guilt or innocence of one accused of crime should depend on the court in which he is tried. The faets being admitted, the law determines the guilt or the innocence of the accused. The law to be administered is not a local statute, but the common law rule of evidence. This cannot be one thing in one court and another thing in another court. Upon an admitted state of facts, the accused cannot be guilty on one side of the hall and not guilty on the other. The law presents no such anomaly. One or the other of the courts must be wrong, and where there is conflict of authority among the State courts on a question of law common to *567all the States, and the question has been determined by the unanimous opinion of the Supreme Court of the United States, I think the decision of that court should be followed.
The latest expression of opinion of that court is to be found in Angello v. United States, 46 S. Ct. 4, 70 L. Ed. --, decided October 12, 1925, not yet officially reported, in which the court refused to receive in evidence cocaine obtained by an illegal search and seizure of a dwelling. In the course of the opinion it is said:
“While the question has never been directly decided by this court, it has always been assumed that one’s house cannot lawfully be searched without a search warrant, except as an incident to a lawful arrest therein. Boyd v. United States, 116 U. S. 616, 624, et seq., 630 6 S. Ct. 524, 29 L. Ed. 746; Weeks v. United States, supra, 393 [232 U. S. 383, 34 S. Ct. 341, 58 L. Ed. 652, L. R. & A. 1915B, 834, Ann. Cas. 1915C, 1177];. Silverthorne Lumber Co v. United States, supra, 391, [251 U. S. 385, 40 S. Ct. 182, 64 L. Ed. 319]; Gouled v. United States, 255 U. S. 298, 308, 41 S. Ct. 261, 65 L. Ed. 647. The protection of the fourth amendment extends to all equally — to those justly suspected or accused, as well as to the innocent. The search of a private dwelling without a warrant is itself unreasonable and abhorrent to our laws. Congress has never passed an act purporting to authorize the search of a house without a warrant. On the other hand, special limitations have been set about the obtaining of search warrants for that purpose. Thus, the national prohibition act, approved October 28, 1919, c. 85, Tit. II, see. 25, 41 Stat. 305, 315 (U. S. Comp. St. Ann. Supp. 1923, sec. 10138^m), provides that no search warrant shall issue to search any private dwelling *568occupied as such unless it is being used for the unlawful sale of intoxicating liquor or is in part used for business purposes, such as store, shop, saloon, restaurant, hotel or boarding house. And later, to the end that government employees without a warrant shall not invade the homes of the people and violate the privacies of life, Congress made it a criminal offense, punishable by heavy penalties, for any officer, agent, or employee of the United States engaged in the enforcement of any law to search a private dwelling house without a warrant directing such search. Act of November 23, 1921, c. 134, sec. 6, 42 Stat. 222, 223 (U. S. Comp. St. Ann. Supp. 1923, Sec. 10184a). Safeguards similar to the fourth amendment are • deemed necessary and have been provided in the Constitution or laws of every State of the Union. We think there is no State statute authorizing the search ■of a house without a warrant; and, in a number of State laws recently enacted for the enforcement of prohibition in respect of intoxicating liquors, there are provisions similar to those of section 25 of [title 2 of] the national prohibition act. Save in certain cases as incident to arrest, there is no sanction in the decision ■of the courts, Federal or State, for the search of a private dwelling house without a warrant. Absence of .any judicial.approval is persuasive authority that it is unlawful. See Entick v. Carrington, 19 Howard’s State Trials, 1030, 1066. Belief, however well founded, that an article sought is concealed in a dwelling house furnishes no justification for a search of that place without a warrant. And such searches are held unlaw- • ful notwithstanding facts unquestionably showing probable cause. See Temperani v. United States (C. C. A.), 299 Fed. 365; United States v. Rembert (D. C.), 284 Fed. 996, 1000; Connelly v. United States (D. C.), *569275 Fed. 509; McClurg v. Brenton, 123 Ia. 368, 372, 98 N. W. 881, 65 L. R. A. 519, 101 Am. St. Rep. 323; People v. Margolis, 220 Mich. 431, 190 N. W. 306; Childers v. Commonwealth, 198 Ky. 848, 250 S. W. 106; State v. Warfield, 184 Wis. 56, 198 N. W. 854. The search of Frank Angello’s house and seizure of the can of cocaine violated the fourth amendment.
“It is well settled that, when properly invoked, the fifth amendment protects every person from incrimination by the use of evidence obtained through search or seizure made in violation of his rights under the fourth amendment. Boyd v. United States, supra, 630, et seq., 6 St. Ct. 524; Weeks v. United States, supra, 398, 34 S. Ct. 341; Silverthorne Lumber Co. v. United States, supra, 391, 392, 40 S. Ct. 182; Gouled v. United States, supra, 306, 41 S. Ct. 261; Amos v. United States, 255 U. S. 313, 316, 41 S. Ct. 266, 65 L. Ed. 654. The Government contends that, even if the search and seizure were unlawful, the evidence was admissible because no application on behalf of defendant was made to the court for the return of the can of cocaine. The reason for such application, where required, is that the court will not pause in a criminal case to determine collateral issues as to how the evidence was obtained. See Adams v. New York, 192 U. S. 585, 594, 24 S. Ct. 372, 48 L. Ed. 575, affirming People v. Adams, 176 N. Y. 351, 68 N. E. 636, 63 L. R. A. 406, 98 Am. St. Rep. 675. But in this case the facts disclosing that the search and seizure violated the fourth amendment was not in controversy. They were shown by the examination of the witness called! to give evidence. There was no search warrant; and from the first, the position of the government has been that none was necessary. In substance, Frank Angello testified that he never had possession of the can of *570cocaine and never saw it until it was produced in court. There is nothing to show that, in advance of its offer in evidence, he knew that the government claimed it had searched his house and found cocaine there, or that the prosecutor intended to introduce evidence of any search or seizure. It would be unreasonable to hold that he was bound to apply for the return of an article which he maintained he had never had. Where, hy uncontroverted facts, it appears that a search and seizure were made in violation of the fourth amendment, there is no reason why one whose rights have been so violated and who is sought to be incriminated by evidence so obtained, may not invoke protection of the fifth amendment immediately and without any application for the return of the thing seized. ‘A rule of practice must not be allowed for any technical reason to prevail over a constitutional right.’ Gouled v. United States, supra, 313, 41 S. Ct. 266. And the contention that the evidence of the search and seizure was admissible in rebuttal is without merit. In his direct examination Angello was not asked and did not testify concerning the can of cocaine. In cross-examination, in answer to a question permitted over his objection, he said he had never seen it. He did nothing to waive his constitutional protection or to justify cross-examination in respect of the evidence claimed to have been obtained by the search. As said in Silverthorne Lumber Company v. United States, supra, 392, 40 S. Ct. 183: ‘The essence of a provision forbidding the acquisition of evidence in a certain way is that not merely evidence so acquired shall not be used before the court, but that it shall not be used at all.’ The admission of evidence obtained by the search and seizure was error and prejudicial to the substantial rights of Frank Angello. The judgment against him must be .set aside and a new trial awarded.”
*571In the instant ease, the search was of an automobile then engaged in the illegal transportation of ardent spirits, and the rule applicable to dwellings does not apply (Carroll v. United States, supra); hence I concur in the results of the opinion of the court.